Exhibit 10.5

 

GUARANTY

 

New York, New York

 

December     , 2003

 

FOR VALUE RECEIVED, and in consideration of note purchases from, loans made or
to be made or credit otherwise extended or to be extended by Laurus Master Fund,
Ltd. (“Laurus”) to or for the account of Equinox Business Credit Corp.
(“Debtor”) from time to time and at any time and for other good and valuable
consideration and to induce Laurus, in its discretion, to purchase such notes,
make such loans or extensions of credit and to make or grant such renewals,
extensions, releases of collateral or relinquishments of legal rights as Laurus
may deem advisable, the undersigned (referred to as “Guarantor” or “the
undersigned”) unconditionally guaranties to Laurus, its successors, endorsees
and assigns the prompt payment when due (whether by acceleration or otherwise)
of all present and future obligations and liabilities of any and all kinds of
Debtor to Laurus and of all instruments of any nature evidencing or relating to
any such obligations and liabilities upon which Debtor or one or more parties
and Debtor is or may become liable to Laurus, whether incurred by Debtor as
maker, endorser, drawer, acceptor, guarantors , accommodation party or
otherwise, and whether due or to become due, secured or unsecured, absolute or
contingent, joint or several, and however or whenever acquired by Laurus,
whether arising under, out of, or in connection with that certain Securities
Purchase Agreement dated as of the date hereof by and between Debtor and Laurus
(the “Securities Purchase Agreement”); that certain Secured Convertible Note
dated as of the date hereof made by Debtor in favor of Laurus (the “Term Note”)
the Warrant dated as of the date hereof made by Debtor in favor of Laurus in
connection with the Term Note (the “Term Note Warrant”) that certain
Registration Rights Agreement dated as of the date hereof by and between Debtor
and Laurus in connection with the Term Note (the “Term Note Registration Rights
Agreement”), (the Securities Purchase Agreement, the Term Note, the Term Note
Warrant and the Term Note Registration Rights Agreement, as each may be amended,
modified, restated or supplemented from time to time, are collectively referred
to herein as the “Documents”), or any documents, instruments or agreements
relating to or executed in connection with the Documents or any documents,
instruments or agreements referred to therein or otherwise (all of which are
herein collectively referred to as the “Obligations”), and irrespective of the
genuineness, validity, regularity or enforceability of such Obligations, or of
any instrument evidencing any of the Obligations or of any collateral therefor
or of the existence or extent of such collateral, and irrespective of the
allowability, allowance or disallowance of any or all of the Obligations in any
case commenced by or against Debtor under Title 11, United States Code,
including, without limitation, obligations or indebtedness of Debtor for
post-petition interest, fees, costs and charges that would have accrued or been
added to the Obligations but for the commencement of such case.  In furtherance
of the foregoing, the undersigned hereby agrees as follows:

 


1.             NO IMPAIRMENT.  LAURUS MAY AT ANY TIME AND FROM TIME TO TIME,
EITHER BEFORE OR AFTER THE MATURITY THEREOF, WITHOUT NOTICE TO OR FURTHER
CONSENT OF THE UNDERSIGNED, EXTEND THE TIME OF PAYMENT OF, EXCHANGE OR SURRENDER
ANY COLLATERAL FOR, RENEW OR EXTEND ANY OF THE OBLIGATIONS OR INCREASE OR
DECREASE THE INTEREST RATE THEREON, AND MAY ALSO MAKE ANY AGREEMENT WITH DEBTOR
OR WITH ANY OTHER PARTY TO OR PERSON LIABLE ON ANY OF THE OBLIGATIONS, OR
INTERESTED THEREIN, FOR THE EXTENSION, RENEWAL, PAYMENT, COMPROMISE, DISCHARGE
OR RELEASE THEREOF, IN WHOLE OR IN PART, OR FOR ANY MODIFICATION OF THE TERMS
THEREOF OR OF ANY AGREEMENT BETWEEN LAURUS AND DEBTOR OR ANY SUCH OTHER PARTY OR
PERSON, OR MAKE ANY ELECTION OF RIGHTS LAURUS MAY DEEM DESIRABLE UNDER THE
UNITED STATES BANKRUPTCY CODE, AS AMENDED, OR ANY OTHER FEDERAL OR STATE
BANKRUPTCY, REORGANIZATION, MORATORIUM OR INSOLVENCY LAW RELATING TO OR
AFFECTING THE

 

--------------------------------------------------------------------------------


 

enforcement of creditors’ rights generally (any of the foregoing, an “Insolvency
Law”) without in any way impairing or affecting this Guaranty.  This instrument
shall be effective regardless of the subsequent incorporation, merger or
consolidation of Debtor, or any change in the composition, nature, personnel or
location of Debtor and shall extend to any successor entity to Debtor, including
a debtor in possession or the like under any Insolvency Law.


 


2.             GUARANTY ABSOLUTE.  THE UNDERSIGNED GUARANTEES THAT THE
OBLIGATIONS WILL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THE DOCUMENTS
AND/OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT CREATING OR EVIDENCING THE
OBLIGATIONS, REGARDLESS OF ANY LAW, REGULATION OR ORDER NOW OR HEREAFTER IN
EFFECT IN ANY JURISDICTION AFFECTING ANY OF SUCH TERMS OR THE RIGHTS OF DEBTOR
WITH RESPECT THERETO.  GUARANTOR HEREBY KNOWINGLY ACCEPTS THE FULL RANGE OF RISK
ENCOMPASSED WITHIN A CONTRACT OF “CONTINUING GUARANTY” WHICH RISK INCLUDES THE
POSSIBILITY THAT DEBTOR WILL CONTRACT ADDITIONAL INDEBTEDNESS FOR WHICH
GUARANTOR MAY BE LIABLE HEREUNDER AFTER DEBTOR’S FINANCIAL CONDITION OR ABILITY
TO PAY ITS LAWFUL DEBTS WHEN THEY FALL DUE HAS DETERIORATED, WHETHER OR NOT
DEBTOR HAS PROPERLY AUTHORIZED INCURRING SUCH ADDITIONAL INDEBTEDNESS.  THE
UNDERSIGNED ACKNOWLEDGES THAT (I) NO ORAL REPRESENTATIONS, INCLUDING ANY
REPRESENTATIONS TO EXTEND CREDIT OR PROVIDE OTHER FINANCIAL ACCOMMODATIONS TO
DEBTOR, HAVE BEEN MADE BY LAURUS TO INDUCE THE UNDERSIGNED TO ENTER INTO THIS
GUARANTY AND (II) ANY EXTENSION OF CREDIT TO THE DEBTOR SHALL BE GOVERNED SOLELY
BY THE PROVISIONS OF THE DOCUMENTS.  THE LIABILITY OF THE UNDERSIGNED UNDER THIS
GUARANTY SHALL BE ABSOLUTE AND UNCONDITIONAL, IN ACCORDANCE WITH ITS TERMS, AND
SHALL REMAIN IN FULL FORCE AND EFFECT WITHOUT REGARD TO, AND SHALL NOT BE
RELEASED, SUSPENDED, DISCHARGED, TERMINATED OR OTHERWISE AFFECTED BY, ANY
CIRCUMSTANCE OR OCCURRENCE WHATSOEVER, INCLUDING, WITHOUT LIMITATION: (A) ANY
WAIVER, INDULGENCE, RENEWAL, EXTENSION, AMENDMENT OR MODIFICATION OF OR
ADDITION, CONSENT OR SUPPLEMENT TO OR DELETION FROM OR ANY OTHER ACTION OR
INACTION UNDER OR IN RESPECT OF THE DOCUMENTS OR ANY OTHER INSTRUMENTS OR
AGREEMENTS RELATING TO THE OBLIGATIONS OR ANY ASSIGNMENT OR TRANSFER OF ANY
THEREOF, (B) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LOAN DOCUMENT OR
OTHER DOCUMENTS, INSTRUMENTS OR AGREEMENTS RELATING TO THE OBLIGATIONS OR ANY
ASSIGNMENT OR TRANSFER OF ANY THEREOF, (C) ANY FURNISHING OF ANY ADDITIONAL
SECURITY TO LAURUS OR ITS ASSIGNEES OR ANY ACCEPTANCE THEREOF OR ANY RELEASE OF
ANY SECURITY BY LAURUS OR ITS ASSIGNEES, (D) ANY LIMITATION ON ANY PARTY’S
LIABILITY OR OBLIGATION UNDER THE DOCUMENTS OR ANY OTHER DOCUMENTS, INSTRUMENTS
OR AGREEMENTS RELATING TO THE OBLIGATIONS OR ANY ASSIGNMENT OR TRANSFER OF ANY
THEREOF OR ANY INVALIDITY OR UNENFORCEABILITY, IN WHOLE OR IN PART, OF ANY SUCH
DOCUMENT, INSTRUMENT OR AGREEMENT OR ANY TERM THEREOF, (E) ANY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, COMPOSITION, ADJUSTMENT, DISSOLUTION, LIQUIDATION OR
OTHER LIKE PROCEEDING RELATING TO DEBTOR, OR ANY ACTION TAKEN WITH RESPECT TO
THIS GUARANTY BY ANY TRUSTEE OR RECEIVER, OR BY ANY COURT, IN ANY SUCH
PROCEEDING, WHETHER OR NOT THE UNDERSIGNED SHALL HAVE NOTICE OR KNOWLEDGE OF ANY
OF THE FOREGOING, (F) ANY EXCHANGE, RELEASE OR NONPERFECTION OF ANY COLLATERAL,
OR ANY RELEASE, OR AMENDMENT OR WAIVER OF OR CONSENT TO DEPARTURE FROM ANY
GUARANTY OR SECURITY, FOR ALL OR ANY OF THE OBLIGATIONS OR (G) ANY OTHER
CIRCUMSTANCE WHICH MIGHT OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A
DISCHARGE OF, THE UNDERSIGNED.  ANY AMOUNTS DUE FROM THE UNDERSIGNED TO LAURUS
SHALL BEAR INTEREST UNTIL SUCH AMOUNTS ARE PAID IN FULL AT THE HIGHEST RATE THEN
APPLICABLE TO THE OBLIGATIONS.  OBLIGATIONS INCLUDE POST-PETITION INTEREST
WHETHER OR NOT ALLOWED OR ALLOWABLE.


 


3.             WAIVERS.


 


(A)           THIS GUARANTY IS A GUARANTY OF PAYMENT AND NOT OF COLLECTION. 
LAURUS SHALL BE UNDER NO OBLIGATION TO INSTITUTE SUIT, EXERCISE RIGHTS OR
REMEDIES OR TAKE ANY OTHER ACTION AGAINST DEBTOR OR ANY OTHER PERSON LIABLE WITH
RESPECT TO ANY OF THE OBLIGATIONS OR RESORT TO ANY COLLATERAL SECURITY HELD BY
IT TO SECURE ANY OF THE OBLIGATIONS AS A CONDITION


 

2

--------------------------------------------------------------------------------


 


PRECEDENT TO THE UNDERSIGNED BEING OBLIGATED TO PERFORM AS AGREED HEREIN AND
GUARANTOR HEREBY WAIVES ANY AND ALL RIGHTS WHICH IT MAY HAVE BY STATUTE OR
OTHERWISE WHICH WOULD REQUIRE LAURUS TO DO ANY OF THE FOREGOING.  GUARANTOR
FURTHER CONSENTS AND AGREES THAT LAURUS SHALL BE UNDER NO OBLIGATION TO MARSHAL
ANY ASSETS IN FAVOR OF GUARANTOR, OR AGAINST OR IN PAYMENT OF ANY OR ALL OF THE
OBLIGATIONS.  THE UNDERSIGNED HEREBY WAIVES ALL SURETYSHIP DEFENSES AND ANY
RIGHTS TO INTERPOSE ANY DEFENSE, COUNTERCLAIM OR OFFSET OF ANY NATURE AND
DESCRIPTION WHICH THE UNDERSIGNED MAY HAVE OR WHICH MAY EXIST BETWEEN AND AMONG
LAURUS, DEBTOR AND/OR THE UNDERSIGNED WITH RESPECT TO THE UNDERSIGNED’S
OBLIGATIONS UNDER THIS GUARANTY, OR WHICH DEBTOR MAY ASSERT ON THE UNDERLYING
DEBT, INCLUDING BUT NOT LIMITED TO FAILURE OF CONSIDERATION, BREACH OF WARRANTY,
FRAUD, PAYMENT (OTHER THAN CASH PAYMENT OR OTHER PAYMENT IN FULL OF THE
OBLIGATIONS), STATUTE OF FRAUDS, BANKRUPTCY, INFANCY, STATUTE OF LIMITATIONS,
ACCORD AND SATISFACTION, AND USURY.


 


(B)           THE UNDERSIGNED FURTHER WAIVES (I) NOTICE OF THE ACCEPTANCE OF
THIS GUARANTY, OF THE MAKING OF ANY SUCH LOANS OR EXTENSIONS OF CREDIT, AND OF
ALL NOTICES AND DEMANDS OF ANY KIND TO WHICH THE UNDERSIGNED MAY BE ENTITLED,
INCLUDING, WITHOUT LIMITATION, NOTICE OF ADVERSE CHANGE IN DEBTOR’S FINANCIAL
CONDITION OR OF ANY OTHER FACT WHICH MIGHT MATERIALLY INCREASE THE RISK OF THE
UNDERSIGNED AND (II) PRESENTMENT TO OR DEMAND OF PAYMENT FROM ANYONE WHOMSOEVER
LIABLE UPON ANY OF THE OBLIGATIONS, PROTEST, NOTICES OF PRESENTMENT, NON-PAYMENT
OR PROTEST AND NOTICE OF ANY SALE OF COLLATERAL SECURITY OR ANY DEFAULT OF ANY
SORT.


 


(C)           NOTWITHSTANDING ANY PAYMENT OR PAYMENTS MADE BY THE UNDERSIGNED
HEREUNDER, OR ANY SETOFF OR APPLICATION OF FUNDS OF THE UNDERSIGNED BY LAURUS,
THE UNDERSIGNED SHALL NOT BE ENTITLED TO BE SUBROGATED TO ANY OF THE RIGHTS OF
LAURUS AGAINST DEBTOR OR AGAINST ANY COLLATERAL OR GUARANTEE OR RIGHT OF OFFSET
HELD BY LAURUS FOR THE PAYMENT OF THE OBLIGATIONS, NOR SHALL THE UNDERSIGNED
SEEK OR BE ENTITLED TO SEEK ANY CONTRIBUTION OR REIMBURSEMENT FROM DEBTOR IN
RESPECT OF PAYMENTS MADE BY THE UNDERSIGNED HEREUNDER, UNTIL ALL AMOUNTS OWING
TO LAURUS BY DEBTOR ON ACCOUNT OF THE OBLIGATIONS ARE PAID IN FULL AND THE
DOCUMENTS HAVE BEEN TERMINATED.  IF, NOTWITHSTANDING THE FOREGOING, ANY AMOUNT
SHALL BE PAID TO THE UNDERSIGNED ON ACCOUNT OF SUCH SUBROGATION RIGHTS AT ANY
TIME WHEN ALL OF THE OBLIGATIONS SHALL NOT HAVE BEEN PAID IN FULL AND THE
DOCUMENTS SHALL NOT HAVE BEEN TERMINATED, SUCH AMOUNT SHALL BE HELD BY THE
UNDERSIGNED IN TRUST FOR LAURUS, SEGREGATED FROM OTHER FUNDS OF THE UNDERSIGNED,
AND SHALL FORTHWITH UPON, AND IN ANY EVENT WITHIN TWO (2) BUSINESS DAYS OF,
RECEIPT BY THE UNDERSIGNED, BE TURNED OVER TO LAURUS IN THE EXACT FORM RECEIVED
BY THE UNDERSIGNED (DULY ENDORSED BY THE UNDERSIGNED TO LAURUS, IF REQUIRED), TO
BE APPLIED AGAINST THE OBLIGATIONS, WHETHER MATURED OR UNMATURED, IN SUCH ORDER
AS LAURUS MAY DETERMINE, SUBJECT TO THE PROVISIONS OF THE DOCUMENTS.  ANY AND
ALL PRESENT AND FUTURE DEBTS AND OBLIGATIONS OF DEBTOR TO ANY OF THE UNDERSIGNED
ARE HEREBY WAIVED AND POSTPONED IN FAVOR OF, AND SUBORDINATED TO THE FULL
PAYMENT AND PERFORMANCE OF, ALL PRESENT AND FUTURE DEBTS AND OBLIGATIONS OF
DEBTOR TO LAURUS; PROVIDED, HOWEVER, THAT NOTHING CONTAINED HEREIN SHALL
PROHIBIT “PERMITTED DISPOSITIONS” TO GUARANTOR (AS SUCH TERM IS DEFINED IN THAT
CERTAIN LOAN AND SECURITY AGREEMENT, DATED AS OF DECEMBER 19, 2001, BETWEEN
DEBTOR AND FOOTHILL CAPITAL CORPORATION, AS AMENDED TO DATE)


 


4.             SECURITY.  ALL SUMS AT ANY TIME TO THE CREDIT OF THE UNDERSIGNED
AND ANY PROPERTY OF THE UNDERSIGNED IN LAURUS’ POSSESSION OR IN THE POSSESSION
OF ANY BANK, FINANCIAL INSTITUTION OR OTHER ENTITY THAT DIRECTLY OR INDIRECTLY,
THROUGH ONE OR MORE INTERMEDIARIES, CONTROLS OR IS

 

3

--------------------------------------------------------------------------------


 

controlled by, or is under common control with, Laurus (each such entity, an
“Affiliate”) shall be deemed held by Laurus or such Affiliate, as the case may
be, as security for any and all of the undersigned’s obligations to Laurus and
to any Affiliate of Laurus, no matter how or when arising and whether under this
or any other instrument, agreement or otherwise.  Notwithstanding anything to
the contrary contained herein, the security interest granted to Laurus shall be
limited to goods (including but not limited to equipment and expressly excluding
inventory) of the undersigned.


 


5.             REPRESENTATIONS AND WARRANTIES.  THE UNDERSIGNED HEREBY
REPRESENTS AND WARRANTS (ALL OF WHICH REPRESENTATIONS AND WARRANTIES SHALL
SURVIVE UNTIL ALL OBLIGATIONS ARE INDEFEASIBLY SATISFIED IN FULL AND THE
DOCUMENTS HAVE BEEN IRREVOCABLY TERMINATED), THAT:


 


(A)           CORPORATE STATUS.  THE UNDERSIGNED IS A CORPORATION DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
INCORPORATION INDICATED ON THE SIGNATURE PAGE HEREOF AND HAS FULL POWER,
AUTHORITY AND LEGAL RIGHT TO OWN ITS PROPERTY AND ASSETS AND TO TRANSACT THE
BUSINESS IN WHICH IT IS ENGAGED.


 


(B)           AUTHORITY AND EXECUTION.  THE UNDERSIGNED HAS FULL POWER,
AUTHORITY AND LEGAL RIGHT TO EXECUTE AND DELIVER, AND TO PERFORM ITS OBLIGATIONS
UNDER, THIS GUARANTY AND HAS TAKEN ALL NECESSARY CORPORATE AND LEGAL ACTION TO
AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS GUARANTY.


 


(C)           LEGAL, VALID AND BINDING CHARACTER.  THIS GUARANTY CONSTITUTES THE
LEGAL, VALID AND BINDING OBLIGATION OF THE UNDERSIGNED ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS OF GENERAL
APPLICATION AFFECTING THE ENFORCEMENT OF CREDITOR’S RIGHTS AND GENERAL
PRINCIPLES OF EQUITY THAT RESTRICT THE AVAILABILITY OF EQUITABLE OR LEGAL
REMEDIES.


 


(D)           VIOLATIONS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
GUARANTY WILL NOT VIOLATE ANY REQUIREMENT OF LAW APPLICABLE TO THE UNDERSIGNED
OR ANY MATERIAL CONTRACT, AGREEMENT OR INSTRUMENT TO WHICH THE UNDERSIGNED IS A
PARTY OR BY WHICH THE UNDERSIGNED OR ANY PROPERTY OF THE UNDERSIGNED IS BOUND OR
RESULT IN THE CREATION OR IMPOSITION OF ANY MORTGAGE, LIEN OR OTHER ENCUMBRANCE
OTHER THAN TO LAURUS ON ANY OF THE PROPERTY OR ASSETS OF THE UNDERSIGNED
PURSUANT TO THE PROVISIONS OF ANY OF THE FOREGOING.


 


(E)           CONSENTS OR APPROVALS.  EXCEPT FOR SUCH CONSENTS AS HAVE BEEN
OBTAINED, NO CONSENT OF ANY OTHER PERSON OR ENTITY (INCLUDING, WITHOUT
LIMITATION, ANY CREDITOR OF THE UNDERSIGNED) AND NO CONSENT, LICENSE, PERMIT,
APPROVAL OR AUTHORIZATION OF, EXEMPTION BY, NOTICE OR REPORT TO, OR
REGISTRATION, FILING OR DECLARATION WITH, ANY GOVERNMENTAL AUTHORITY IS REQUIRED
IN CONNECTION WITH THE EXECUTION, DELIVERY, PERFORMANCE, VALIDITY OR
ENFORCEABILITY OF THIS GUARANTY.


 


(F)            LITIGATION.  NO LITIGATION, ARBITRATION, INVESTIGATION OR
ADMINISTRATIVE PROCEEDING OF OR BEFORE ANY COURT, ARBITRATOR OR GOVERNMENTAL
AUTHORITY, BUREAU OR AGENCY IS CURRENTLY PENDING OR, TO THE BEST KNOWLEDGE OF
THE UNDERSIGNED, THREATENED (I) WITH RESPECT TO THIS GUARANTY OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS GUARANTY OR (II) AGAINST OR AFFECTING THE
UNDERSIGNED, OR ANY OF PROPERTY OR ASSETS OF THE UNDERSIGNED, WHICH, IF
ADVERSELY DETERMINED, WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS,
OPERATIONS, ASSETS OR CONDITION, FINANCIAL OR OTHERWISE, OF THE UNDERSIGNED.

 

4

--------------------------------------------------------------------------------


 


(G)           FINANCIAL BENEFIT.  EACH OF THE UNDERSIGNED HAS DERIVED OR EXPECTS
TO DERIVE A FINANCIAL OR OTHER ADVANTAGE FROM EACH AND EVERY LOAN, ADVANCE OR
EXTENSION OF CREDIT MADE UNDER THE DOCUMENTS OR OTHER OBLIGATION INCURRED BY
DEBTOR TO LAURUS.


 


6.             ACCELERATION.


 


(A)           IF ANY BREACH OF ANY COVENANT OR CONDITION OR OTHER EVENT OF
DEFAULT SHALL OCCUR AND BE CONTINUING, AFTER THE EXPIRATION OF ANY APPLICABLE
CURE PERIOD, UNDER ANY AGREEMENT MADE BY DEBTOR OR THE UNDERSIGNED TO LAURUS, OR
EITHER DEBTOR OR THE UNDERSIGNED SHOULD AT ANY TIME BECOME INSOLVENT, OR MAKE A
GENERAL ASSIGNMENT, OR IF A PROCEEDING IN OR UNDER ANY INSOLVENCY LAW SHALL BE
FILED OR COMMENCED BY, OR IN RESPECT OF, THE UNDERSIGNED, OR IF A NOTICE OF ANY
LIEN, LEVY, OR ASSESSMENT IS FILED OF RECORD WITH RESPECT TO ANY ASSETS OF ANY
OF THE UNDERSIGNED BY THE UNITED STATES OF AMERICA OR ANY DEPARTMENT, AGENCY, OR
INSTRUMENTALITY THEREOF, OR IF ANY TAXES OR DEBTS OWING AT ANY TIME OR TIMES
HEREAFTER TO ANY ONE OF THEM BECOMES A LIEN OR ENCUMBRANCE UPON ANY ASSETS OF
THE UNDERSIGNED IN LAURUS’ POSSESSION, OR OTHERWISE, ANY AND ALL OBLIGATIONS
SHALL FOR PURPOSES HEREOF, AT LAURUS’ OPTION, BE DEEMED DUE AND PAYABLE WITHOUT
NOTICE NOTWITHSTANDING THAT ANY SUCH OBLIGATION IS NOT THEN DUE AND PAYABLE BY
DEBTOR.


 


(B)           THE UNDERSIGNED WILL PROMPTLY NOTIFY LAURUS OF ANY DEFAULT BY SUCH
UNDERSIGNED IN ITS RESPECTIVE PERFORMANCE OR OBSERVANCE OF ANY TERM OR CONDITION
OF ANY AGREEMENT TO WHICH THE UNDERSIGNED IS A PARTY IF THE EFFECT OF SUCH
DEFAULT IS TO CAUSE, OR PERMIT THE HOLDER OF ANY OBLIGATION UNDER SUCH AGREEMENT
TO CAUSE, SUCH OBLIGATION TO BECOME DUE PRIOR TO ITS STATED MATURITY AND, IF
SUCH AN EVENT OCCURS, LAURUS SHALL HAVE THE RIGHT TO ACCELERATE SUCH
UNDERSIGNED’S OBLIGATIONS HEREUNDER.


 


7.             PAYMENTS FROM GUARANTORS.  LAURUS, IN ITS SOLE AND ABSOLUTE
DISCRETION, WITH OR WITHOUT NOTICE TO THE UNDERSIGNED, MAY APPLY ON ACCOUNT OF
THE OBLIGATIONS ANY PAYMENT FROM THE UNDERSIGNED OR ANY OTHER GUARANTORS, OR
AMOUNTS REALIZED FROM ANY SECURITY FOR THE OBLIGATIONS, OR MAY DEPOSIT ANY AND
ALL SUCH AMOUNTS REALIZED IN A NON-INTEREST BEARING CASH COLLATERAL DEPOSIT
ACCOUNT TO BE MAINTAINED AS SECURITY FOR THE OBLIGATIONS.


 


8.             COSTS.  THE UNDERSIGNED SHALL PAY ON DEMAND, ALL COSTS, FEES AND
EXPENSES (INCLUDING EXPENSES FOR LEGAL SERVICES OF EVERY KIND) RELATING OR
INCIDENTAL TO THE ENFORCEMENT OR PROTECTION OF THE RIGHTS OF LAURUS HEREUNDER OR
UNDER ANY OF THE OBLIGATIONS.


 


9.             NO TERMINATION.  THIS IS A CONTINUING IRREVOCABLE GUARANTY AND
SHALL REMAIN IN FULL FORCE AND EFFECT AND BE BINDING UPON THE UNDERSIGNED, AND
EACH OF THE UNDERSIGNED’S SUCCESSORS AND ASSIGNS, UNTIL ALL OF THE OBLIGATIONS
HAVE BEEN PAID IN FULL AND THE DOCUMENTS HAVE BEEN IRREVOCABLY TERMINATED.  IF
ANY OF THE PRESENT OR FUTURE OBLIGATIONS ARE GUARANTIED BY PERSONS, PARTNERSHIPS
OR CORPORATIONS IN ADDITION TO THE UNDERSIGNED, THE DEATH, RELEASE OR DISCHARGE
IN WHOLE OR IN PART OR THE BANKRUPTCY, MERGER, CONSOLIDATION, INCORPORATION,
LIQUIDATION OR DISSOLUTION OF ONE OR MORE OF THEM SHALL NOT DISCHARGE OR AFFECT
THE LIABILITIES OF ANY UNDERSIGNED UNDER THIS GUARANTY.


 


10.           RECAPTURE.  ANYTHING IN THIS GUARANTY TO THE CONTRARY
NOTWITHSTANDING, IF LAURUS RECEIVES ANY PAYMENT OR PAYMENTS ON ACCOUNT OF THE
LIABILITIES GUARANTEED HEREBY, WHICH PAYMENT OR PAYMENTS OR ANY PART THEREOF ARE
SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE
AND/OR REQUIRED TO BE REPAID TO A TRUSTEE, RECEIVER, OR ANY OTHER PARTY UNDER
ANY INSOLVENCY LAW, COMMON LAW OR EQUITABLE DOCTRINE, THEN TO THE EXTENT OF ANY
SUM NOT

 

5

--------------------------------------------------------------------------------


 

finally retained by Laurus, the undersigned’s obligations to Laurus shall be
reinstated and this Guaranty shall remain in full force and effect (or be
reinstated) until payment shall have been made to Laurus, which payment shall be
due on demand.


 


11.           BOOKS AND RECORDS.  THE BOOKS AND RECORDS OF LAURUS SHOWING THE
ACCOUNT BETWEEN LAURUS AND DEBTOR SHALL BE ADMISSIBLE IN EVIDENCE IN ANY ACTION
OR PROCEEDING AND SHALL, UNLESS THERE IS MANIFEST ERROR,  CONSTITUTE PRIMA FACIE
PROOF THEREOF.


 


12.           NO WAIVER.  NO FAILURE ON THE PART OF LAURUS TO EXERCISE, AND NO
DELAY IN EXERCISING, ANY RIGHT, REMEDY OR POWER HEREUNDER SHALL OPERATE AS A
WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE BY LAURUS OF ANY RIGHT,
REMEDY OR POWER HEREUNDER PRECLUDE ANY OTHER OR FUTURE EXERCISE OF ANY OTHER
LEGAL RIGHT, REMEDY OR POWER.  EACH AND EVERY RIGHT, REMEDY AND POWER HEREBY
GRANTED TO LAURUS OR ALLOWED IT BY LAW OR OTHER AGREEMENT SHALL BE CUMULATIVE
AND NOT EXCLUSIVE OF ANY OTHER, AND MAY BE EXERCISED BY LAURUS AT ANY TIME AND
FROM TIME TO TIME.


 


13.           WAIVER OF JURY TRIAL. THE UNDERSIGNED DOES HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED ON OR WITH RESPECT TO THIS GUARANTY OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR RELATING OR INCIDENTAL HERETO.  THE UNDERSIGNED DOES
HEREBY CERTIFY THAT NO REPRESENTATIVE OR AGENT OF LAURUS HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT LAURUS WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION.


 


14.           GOVERNING LAW; JURISDICTION; AMENDMENTS.  THIS INSTRUMENT CANNOT
BE CHANGED OR TERMINATED ORALLY, AND SHALL BE GOVERNED, CONSTRUED AND
INTERPRETED AS TO VALIDITY, ENFORCEMENT AND IN ALL OTHER RESPECTS IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.  EACH OF THE UNDERSIGNED EXPRESSLY
CONSENTS TO THE JURISDICTION AND VENUE OF THE SUPREME COURT OF THE STATE OF NEW
YORK, COUNTY OF NEW YORK, AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK FOR ALL PURPOSES IN CONNECTION HEREWITH.  ANY
JUDICIAL PROCEEDING BY THE UNDERSIGNED AGAINST LAURUS INVOLVING, DIRECTLY OR
INDIRECTLY ANY MATTER OR CLAIM IN ANY WAY ARISING OUT OF, RELATED TO OR
CONNECTED HEREWITH SHALL BE BROUGHT ONLY IN THE SUPREME COURT OF THE STATE OF
NEW YORK, COUNTY OF NEW YORK OR THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK.  THE UNDERSIGNED FURTHER CONSENTS THAT ANY
SUMMONS, SUBPOENA OR OTHER PROCESS OR PAPERS (INCLUDING, WITHOUT LIMITATION, ANY
NOTICE OR MOTION OR OTHER APPLICATION TO EITHER OF THE AFOREMENTIONED COURTS OR
A JUDGE THEREOF) OR ANY NOTICE IN CONNECTION WITH ANY PROCEEDINGS HEREUNDER, MAY
BE SERVED INSIDE OR OUTSIDE OF THE STATE OF NEW YORK OR THE SOUTHERN DISTRICT OF
NEW YORK BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY
PERSONAL SERVICE PROVIDED A REASONABLE TIME FOR APPEARANCE IS PERMITTED, OR IN
SUCH OTHER MANNER AS MAY BE PERMISSIBLE UNDER THE RULES OF SAID COURTS.  EACH OF
THE UNDERSIGNED WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION
INSTITUTED HEREON AND SHALL NOT ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION
OR VENUE OR BASED UPON FORUM NON CONVENIENS.


 

6

--------------------------------------------------------------------------------


 


15.           SEVERABILITY.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY
PROVISION OF THIS GUARANTY WHICH IS PROHIBITED OR UNENFORCEABLE IN ANY
JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF
SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING
PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR UNENFORCEABILITY IN ANY
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.


 


16.           AMENDMENTS, WAIVERS.  NO AMENDMENT OR WAIVER OF ANY PROVISION OF
THIS GUARANTY NOR CONSENT TO ANY DEPARTURE BY THE UNDERSIGNED THEREFROM SHALL IN
ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING EXECUTED BY EACH OF
THE UNDERSIGNED AND LAURUS.


 


17.           NOTICE.  ALL NOTICES, REQUESTS AND DEMANDS TO OR UPON THE
UNDERSIGNED, SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN OR
MADE (A) WHEN DELIVERED, IF BY HAND, (B) THREE (3) DAYS AFTER BEING SENT,
POSTAGE PREPAID, IF BY REGISTERED OR CERTIFIED MAIL, (C) WHEN CONFIRMED
ELECTRONICALLY, IF BY FACSIMILE, OR (D) WHEN DELIVERED, IF BY A RECOGNIZED
OVERNIGHT DELIVERY SERVICE IN EACH EVENT, TO THE NUMBERS AND/OR ADDRESS SET
FORTH BENEATH THE SIGNATURE OF THE UNDERSIGNED.


 


18.           SUCCESSORS.  LAURUS MAY, FROM TIME TO TIME, WITHOUT NOTICE TO THE
UNDERSIGNED, SELL, ASSIGN, TRANSFER OR OTHERWISE DISPOSE OF ALL OR ANY PART OF
THE OBLIGATIONS AND/OR RIGHTS UNDER THIS GUARANTY.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, LAURUS MAY ASSIGN, OR GRANT PARTICIPATIONS TO, ONE
OR MORE BANKS, FINANCIAL INSTITUTIONS OR OTHER ENTITIES ALL OR ANY PART OF ANY
OF THE OBLIGATIONS.  IN EACH SUCH EVENT, LAURUS, ITS AFFILIATES AND EACH AND
EVERY IMMEDIATE AND SUCCESSIVE PURCHASER, ASSIGNEE, TRANSFEREE OR HOLDER OF ALL
OR ANY PART OF THE OBLIGATIONS SHALL HAVE THE RIGHT TO ENFORCE THIS GUARANTY, BY
LEGAL ACTION OR OTHERWISE, FOR ITS OWN BENEFIT AS FULLY AS IF SUCH PURCHASER,
ASSIGNEE, TRANSFEREE OR HOLDER WERE HEREIN BY NAME SPECIFICALLY GIVEN SUCH
RIGHT.  LAURUS SHALL HAVE AN UNIMPAIRED RIGHT TO ENFORCE THIS GUARANTY FOR ITS
BENEFIT WITH RESPECT TO THAT PORTION OF THE OBLIGATIONS WHICH LAURUS HAS NOT
DISPOSED OF, SOLD, ASSIGNED, OR OTHERWISE TRANSFERRED.


 


19.           RELEASE.  NOTHING EXCEPT CASH PAYMENT IN FULL OF THE OBLIGATIONS
SHALL RELEASE ANY OF THE UNDERSIGNED FROM LIABILITY UNDER THIS GUARANTY.


 

[REMAINDER OF THIS PAGE IS BLANK.
SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Guaranty has been executed by the undersigned this
       day of December, 2003.

 

 

EQUIFIN, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Address:

 

 

 

Telephone:

 

Facsimile:

 

State of Incorporation:

 

8

--------------------------------------------------------------------------------


 

STATE OF

)

 

) SS

COUNTY OF

)

 

On the          day of December, 2003, before me personally came
                                                                                      
to me known, who being by me duly sworn, did depose and say s/he is the
                             of                                        the
corporation described in and which executed the foregoing instrument; and that
s/he signed her/his name thereto by order of the board of directors of said
corporation.

 

 

 

 

 

Notary Public

 

 

 

My Commission Expires:

 

9

--------------------------------------------------------------------------------